WITMER, District Judge.
The defendants having admitted the purchase and use, without license from complainant, of the holders manufactured by the Glen Rock Stamping Company, for reasons expressed in my opinion in the complainant’s case against said Glen Rock Stamping Company, 201 Fed. 363, No. 127 in equity, it is ordered that" the defendant be enjoined from further infringement of complainant’s patent No. 945,788, with costs of suit to be taxed against the defendant. The usual reference may be had by complainant, if desired. An exception is noted for the defendant.
Let a decree be submitted accordingly.